Title: Christopher Clark to Thomas Jefferson, 31 August 1815
From: Clark, Christopher Henderson
To: Jefferson, Thomas


          Dear Sir, Mount Prospect  Augt 31st 15 
          A considerable diversity of opinion, has prevailed and Still continues to prevail about the height of the Peaks of Otter the calculation generally adopted has been taken from your notes on Virginia whether this Standard was the Result of an actual admeaseer admeasure is not known but I have heard that yourself have had some doubts of its accuraccy and contemplated making a more correct one Perhaps no situation in the immediate Vicinity of the mountain will afford as good ground for the purpose of making the experiment as my plantation and I have long wished the Real elevation ascertained and this to be done under your observation and understanding you will probably Remain some time in Bedford Shall be glad to See you at our house and as this Rout is by far the best to the Natural Bridge  If you Should think proper to extend your journey thither will do myself the pleasure to attend you If you can find it convenient to come up will you be so good as to advise me  of the time and I will certainly be at home
          I avail myself of this opportunity to Renew the assureances of my the very high esteem and Regard with which as I am Dear Sir your mo ob set
          Christopher Clark
        